EXHIBIT 10.2

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(EXECUTIVE OFFICER)

School Specialty, Inc. (the “Company”) hereby grants you a Restricted Stock Unit
Award (the “RSU Award”) under the 2014 Incentive Plan of School Specialty, Inc.
(the “Plan”). This RSU Award entitles you to a number of shares of the Company’s
common stock (the “Shares”) equal to the number of restricted stock units (the
“RSUs”) granted to you as set forth in Schedule I to this Restricted Stock Unit
Agreement (this “Agreement”), subject to the terms and conditions set forth in
this Agreement.

Schedule I to this Agreement provides the details of your RSU Award. It
specifies the number of RSUs you have been granted and the vesting schedule
applicable to your RSU Award.

The RSU Award is subject in all respects to the applicable provisions of the
Plan. This Agreement does not cover all of the rules that apply to the RSU Award
under the Plan, and the Plan defines any terms in this Agreement that the
Agreement does not define.

In addition to the terms and restrictions in the Plan, the following terms and
restrictions apply to the RSU Award:

 

Vesting    The RSUs you have been granted under the RSU Award shall vest
pursuant to the vesting schedule in Schedule I to this Agreement. Except as
provided in Section 13 of the Plan, if your employment is terminated for any
reason, the vesting of the RSUs shall, on the date of such termination, cease
and any unvested RSUs shall be forfeited by you and revert to the Company.
Unless otherwise adjusted by the Administrator in accordance with the Plan, you
shall be entitled to receive one Share for each RSU that vests. Shareholder
Status    You understand and agree that the Company will not consider you a
stockholder, and you do not have any rights or privileges of a stockholder for
any purpose with respect to any of the RSUs granted under the RSU Award or any
Shares distributable with respect to any RSUs until such Shares are so
distributed.

Issuance and Delivery

of Shares

   In accordance with the Plan, the Company shall ascribe to you a number of
Shares underlying the RSUs that vest, less any Shares used to satisfy the
obligation to withhold income and/or employment taxes in connection with the
vesting of any RSUs, as soon as administratively practical following the date
your RSUs vest but in no event later than 60 days following the date your RSUs
vest. Taxes    The Company may require payment of or withhold any income or
employment tax which it believes is payable as a result of vesting of the RSUs
or any payments thereon or in connection therewith, and the Company may defer
making delivery with respect to the Shares until arrangements satisfactory to
the Company have been made with regard to any such withholding obligation. The
Company may withhold Shares to satisfy such withholding obligations.



--------------------------------------------------------------------------------

No Effect on

Employment

Or Other

Relationship

  

Nothing in this Agreement restricts the Company’s rights or those of any

of its affiliates to terminate your employment or other relationship at any

time, with or without cause. The termination of employment or other

relationship, whether by the Company or any of its affiliates or otherwise, and
regardless of the reason for such termination, has the consequences provided for
under this Agreement.

Governing Law    The laws of the State of Delaware will govern all matters
relating to this Agreement, without regard to the principles of conflict of
laws, except to the extent superseded by the laws of the United States of
America. Notices    Any notice you give to the Company must follow the
procedures then in effect under the Plan and this Agreement. If no other
procedures apply, you must deliver your notice in writing by hand or by mail to
the office of the Assistant Secretary. If mailed, you should address it to the
Company’s Assistant Secretary at the Company’s then corporate headquarters,
unless the Company directs Participants to send notices to another corporate
department or to a third party administrator or specifies another method of
transmitting notice. The Company will address any notices to you at your office
or home address as reflected on the Company’s personnel or other business
records. You and the Company may change the address for notice by like notice to
the other, and the Company can also change the address for notice by general
announcements to Participants. Plan Governs    Wherever a conflict may arise
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan will control; provided, however that this Agreement may impose greater
restrictions on, or grant lesser rights, than the Plan. The Administrator may
adjust the number of Shares and other terms of the RSU Award from time to time
as the Plan provides.

 

2



--------------------------------------------------------------------------------

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

PARTICIPANT ACKNOWLEDGEMENT

I acknowledge I received a copy of the Plan and this Agreement (including
Schedule I). I represent that I have read and am familiar with the terms of the
Plan and this Agreement (including Schedule I). By signing where indicated
below, I accept the RSU Award subject to all of the terms and provisions of this
Agreement (including Schedule I) and the Plan, as may be amended in accordance
with its terms. I agree to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator concerning any questions
arising under the Plan and this Agreement with respect to the RSU Award.

 

EMPLOYEE     SCHOOL SPECIALTY, INC. By:         By:    

Date:

     

Date:

 



--------------------------------------------------------------------------------

SCHOOL SPECIALTY, INC.

2014 INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

SCHEDULE I

RSU Grant Number:

Participant Information:

Name:    

Restricted Stock Unit Information:

RSUs Granted :                                      Date of Grant:

RSU Vesting Provisions

 

  1.

Vesting Schedule . Except as otherwise provided in the Plan and this Agreement,
the RSUs granted to you above will vest in thirds on the following dates:
                    ;                      and                     . The
cumulative number of RSUs vested on each of these dates is as follows:

 

Date    Number of RSUs Vested                     

 

  2.

Change in Control. Except as provided in Section 13 of the Plan, RSUs will
continue to be subject to the above time-based vesting provisions following a
Change in Control. However, all RSUs will become fully vested upon a
Participant’s involuntary termination of employment without Cause or a voluntary
termination of the Participant’s employment for Good Reason within twelve months
following a Change in Control.